Citation Nr: 0429381	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1972.  
He died in October 2000.  The appellant is the veteran's 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
benefits sought on appeal.

With respect to this appeal, the Board has determined that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  Based upon this grant, the 
appellant will receive DIC benefits, as awarded under 
38 U.S.C.A. § 1310 (West 2002).  This favorable resolution of 
the claim for service connection for the cause of the 
veteran's death - resulting in the award of DIC benefits to 
the appellant - accordingly renders her claims for the same 
DIC benefits under 38 U.S.C.A. § 1318 (West 2002) and 38 
U.S.C.A. § 1151 (West 2002) moot.  As such - because the 
appellant will already receive the benefits she desires under 
this first claimed theory of entitlement (cause of death) - 
there is no need to address her entitlement to the same 
benefits under the alternative theories posed under 
38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151, and so the Board 
will dismiss those claims herein.




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim for entitlement to service connection 
for the cause of the veteran's death, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) at a 100 
percent disability rate.

3.  The veteran died in October 2000; his reported cause of 
death was pneumonia.

4.  The veteran used alcohol to self-medicate for the 
symptoms of his PTSD.

5.  The development of hepatitis C is equally related to the 
veteran's in-service risk factors of tattoos and intravenous 
drug abuse.  

6.  Alcohol abuse and hepatitis C equally led to the 
development of chronic cirrhosis.

7.  Chronic cirrhosis contributed to the development of the 
fatal respiratory process that led to the veteran's death.

8.  The claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is moot.

9.  The claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1151 is moot.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
caused, or substantially or materially contributed to, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2003).

2.  As DIC benefits are warranted under 38 U.S.C.A. § 1310, 
the claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 requires dismissal.  
38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101 
(2003).

3.  As DIC benefits are warranted under 38 U.S.C.A. § 1310, 
the claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 requires dismissal.  
38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the appellant's claim at this time does not 
prejudice her in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.   
See Pelegrini II at 120-123.

In this case, the appellant's claim was received in December 
2000, subsequent to the enactment of the VCAA.  At the time, 
the appellant submitted the veteran's death certificate, and 
the RO obtained the veteran's most recent VA treatment 
records, dated from September 2000 to October 2000.  In the 
initial February 2001 rating action, the RO listed the 
evidence considered and addressed the regulatory criteria 
necessary to establish entitlement to service connection for 
the cause of the veteran's death.  The RO then specified in 
its reasons and bases that the denial for service connection 
for the cause of the veteran's death was based upon a lack of 
evidence to show that the listed cause of death, pneumonia, 
was related to the veteran's active service.  

In the November 2001 statement of the case, the RO again 
presented the appellant  with a list of evidence evaluated 
for her claim, a timeline of the history of her claim, and 
the text of certain VA regulations pertinent to her claim, 
including 38 C.F.R. § 3.312 (service connection for cause of 
death).  The RO also informed the appellant of the reasons 
for which her claim remained denied.  See 
38 U.S.C.A. §§ 5102, 5103.  

Then, in an April 2002 supplemental statement of the case 
(SSOC), the RO noted its review of additional evidence in 
support of the claim, namely the veteran's terminal treatment 
records from a private hospital, dated in October 2000.  The 
RO indicated that the evidence of record still did not 
demonstrate that the veteran's death was related to service.

In a July 2002 letter, the RO notified the appellant that her 
claim was being transferred to the Board, and advised her as 
to how she could submit additional evidence thereafter. 

Then, in a letter dated in March 2003, VA informed the 
appellant of the expanded duties to notify and assist under 
the VCAA, explained that it was developing her claim pursuant 
to the latter duty, requested that the appellant submit any 
pertinent evidence she had to support her claim, and 
indicated that it would assist the appellant in obtaining and 
developing this evidence, provided she identified the 
source(s) of the evidence.  VA also notified the appellant as 
to what the evidence needed to show to satisfy her claim.  VA 
noted that for entitlement to service connection for the 
cause of death, there needed to be evidence to show that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of his death, or 
for which service connection should have been established.  
In conjunction with her pending claim, VA advised the 
appellant as to the type of evidence that was required, what 
steps it would take to obtain evidence, and what evidence the 
appellant should provide.   

In the March 2003 letter, VA explained that it was required 
to make reasonable efforts to assist the appellant in 
obtaining evidence in support of her claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the appellant's 
responsibility to ensure VA's receipt of all pertinent 
information.  VA also indicated that it would secure a 
medical opinion, if such was necessary to make a decision in 
the case.  To further aid with her claim, VA informed the 
appellant that she should tell VA about any additional 
information or evidence that she wanted VA to obtain for her, 
and asked the appellant to send in any evidence in her 
possession that VA needed for her claim, consistent with 
element (4) of Pelegrini II.

In a written response to the March 2003 letter, the appellant 
indicated that she had no further information to provide in 
support of her appeal.

Thereafter, in light of Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the claim in July 2003, recognizing that the 
appellant needed to receive appropriate VCAA notice and 
assistance at the RO level.  The Board additionally requested 
that the RO obtain a medical opinion.  

In response to the Board's Remand, the RO, via the Appeals 
Management Center (AMC), issued a more detailed VCAA notice 
letter to the appellant in February 2004.  This letter both 
reiterated and expanded upon the information initially 
provided to the appellant in March 2003.  The February 2004 
letter specified the legal requirements as to what the 
evidence must show to substantiate the appellant's claim, and 
again noted the delegation of responsibility between the 
appellant and VA in obtaining evidence in support of the 
claim.  The February 2004 letter requested that the appellant 
sufficiently identify (and sign a release for) or provide any 
additional evidence not yet of record in support of her 
claim. 

Then, in April 2004, the RO, again through the AMC, issued 
another SSOC that listed additional evidence reviewed in 
support of the claim and provided an updated history of the 
appeal.  The RO stated that despite VA's procurement of 
medical opinions in March 2004, the evidence still did not 
indicate that the veteran's death was the result of his 
service.    

The above shows that, throughout this appeal, VA notified the 
appellant as to the legal criteria governing her claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help her to obtain relevant records 
and/or a medical opinion if needed, and that she was 
ultimately responsible for providing evidence in support of 
her claim.  VA also asked the appellant to provide any 
evidence she had in support of her claim.

The Board acknowledges that because the VCAA notice in this 
case was not provided to the appellant prior to the initial 
RO determination in February 2001, the timing of the notice 
does not comply with the express requirements of the law.  
The Board notes, however, that the only way that VA could 
provide notice prior to initial adjudication of the 
appellant's claim would be to vacate this prior adjudication 
and to nullify the notice of disagreement and substantive 
appeal that the appellant filed to perfect her appeal to the 
Board.  This would be an absurd result, forcing the appellant 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision in February 2001.  
There is, therefore, no adverse determination to overcome by 
virtue of specific VCAA notice having been provided only 
after the initial determination was made.  Moreover, as 
discussed above, the content of this notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, the appellant had adequate 
opportunity to identify and/or submit the evidence or 
information that she was informed was needed from her to 
support these claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
appellant was fully advised consistent with governing legal 
authority, and was further provided appropriate opportunity 
to respond to this notice.  The Board therefore finds that 
any defect with respect to the timing of the VCAA notice here 
was harmless error, and that VA has satisfied the VCAA's duty 
to notify the appellant in this case.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In particular, 
VA sought to obtain all records identified by the appellant.  
To that end, private medical records, as identified by the 
appellant, from the providers at Christus St. Mary Hospital, 
dated in October 2000, have been obtained and associated with 
the claims file in support of this appeal, as well as the 
veteran's service records, VA treatment records dated from 
September 2000 to October 2000, and his death certificate.  
Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The duty to assist includes obtaining a medical opinion 
"when such is necessary" to decide a claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, in 
this case, two medical opinions were secured by VA, and the 
March 2004 reports delineating these opinions are now 
contained in the claims file.    

The Board observes that the appellant did not identify any 
additionally available evidence for consideration in her 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant, and that the 
record is now ready for appellate review. 

Applicable Law

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse may be eligible for Dependency and 
Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5.  The appellant seeks entitlement to these 
benefits.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).   In determining whether the service-
connected disability contributed to the veteran's death, it 
must be shown that it: (1) contributed substantially or 
materially; 
(2) combined to cause death; or (3) aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather that there was a causal 
connection.  38 C.F.R. §§ 3.312(b), (c).

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to the 
veteran's death are based on the same VA statutory and 
regulatory provisions generally governing determinations of 
service connection.  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, when the disease at issue is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a).  Under VA law, service 
connection claims may be granted on a secondary basis if 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).
The record on appeal demonstrates that, in addition to PTSD, 
the veteran was also diagnosed with alcohol abuse/dependency.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has found that VA law precludes 
compensation for primary alcohol abuse disabilities, and for 
secondary disabilities that result from primary alcohol 
abuse.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  The Federal Circuit also held, however, that VA 
compensation benefits are available for alcohol or drug-
related disabilities that arise secondarily from a service-
connected disorder, e.g., PTSD.  Id.  Moreover, the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability, in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

The Allen decision explicitly overruled prior decisions on 
this subject from the Court, including, in particular, Barela 
v. West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  In other words, 
section 1110 does not preclude compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Rather, the statute precludes compensation only 
for (a) primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  In Allen, the Federal Circuit 
defined "primary" as an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

Finally, it is necessary to determine the probability that 
the veteran's hepatitis C resulted from an event in the line 
of duty, rather than from willful misconduct.  See 38 C.F.R. 
§ 3.301 (2003).  VA laws and regulations provide that 
compensation shall not be paid if a disability was the result 
of a person's own willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2003).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

Analysis of the Claim

The record for review includes the veteran's service records, 
private medical reports dated from April 1987 to October 
2000, VA treatment records dated from January 1996 to October 
2000, the veteran's death certificate, and written statements 
and argument provided by the appellant and her 
representative.  In reaching its decision herein, the Board 
has carefully reviewed, considered, and weighed the probative 
value of all of the pertinent evidence of record.

The evidence in this case presents a quite complicated 
medical and legal picture.  The Board finds, however, that 
the appellant's claim here is particularly suited to 
application of the benefit of the doubt doctrine, as the 
evidence concerning almost all relevant factors is in 
equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Board will grant the claim for entitlement to service 
connection for the cause of the veteran's death.
The record reveals that the veteran served on active duty 
from July 1969 (at the age of 17 years old) to May 1972, 
including the completion of a tour in Vietnam, where he was 
exposed to combat action.  In light of his service and its 
aftereffects, the RO awarded service connection for PTSD to 
the veteran at a 100 percent rate, effective from June 4, 
1997.  This was the veteran's only service-connected 
disability.

As contained in the claims file, the veteran's VA and private 
treatment records, dated from approximately April 1987 to his 
death in October 2000, reveal a prolonged history of serious 
medical and psychiatric problems.  There are many references 
to a diagnosis of chronic cirrhosis/liver disease, repeatedly 
classified as secondary to both chronic hepatitis C and 
alcohol abuse.  The veteran's treatment records from October 
2000 refer to him as being in the end stage of liver disease.  
There are also notations that the veteran used alcohol to 
self-treat his PTSD, with mention of him going on alcoholic 
binges to subdue flashbacks.  Notations as to the beginnings 
of his alcohol abuse, however, are contradictory, with some 
reports indicating a history from the veteran of beginning 
his alcohol use at age 15 or 16, while he also provided 
written statements to VA in June 1997 and February 1998 
relating that he did not drink alcohol prior to going to 
Vietnam, and that he later drank to assuage the memories of 
his experience there.  The veteran's medical records also 
reveal that he had three arm tattoos removed in August 1996; 
he has also reported some history of intravenous drug 
use/abuse occurring both in Vietnam and after service.  The 
veteran also underwent both outpatient and inpatient 
treatment for alcohol dependency and PTSD for many years 
prior to his death.

The veteran's October 2000 death certificate reports that he 
died at age 48 from pneumonia; no other medical conditions 
are listed on this record.  The RO determined, in its earlier 
adjudications of this matter, that there is no evidence to 
support a finding that the veteran's pneumonia is related to 
his active service.  Although the evidence is somewhat 
unclear, via application of the reasonable doubt doctrine, 
the Board respectfully disagrees with the RO's determination, 
and will award the DIC benefits sought by the appellant. 
In part because of the history of this case, the Board 
remanded this matter in July 2003, requesting that the RO 
obtain medical opinions addressing the appellant's 
contentions.  Accordingly, the file now contains the results 
of a March 2004 psychiatric review of the record, and of a 
March 2004 medical review of the record.    

In the March 2004 psychiatric report, a VA clinical 
psychologist noted that he was requested to provide an 
opinion as to whether the veteran's PTSD caused or aggravated 
the veteran's alcohol disability.  In response to this 
inquiry, the VA psychologist noted that the veteran's father 
was reportedly an alcoholic, and that the veteran's mother 
drank to appease her husband.  The VA psychologist also noted 
that the veteran had been incarcerated five times, after 
arrests and convictions for the felony of driving while 
intoxicated.  The VA psychologist also noted a February 1998 
VA treatment record, reporting that at age 45, the veteran 
had a 30-year history of alcohol dependence.  Further, a 
social security administration decision recorded a history of 
alcoholism beginning at age 16, as well as a sporadic history 
of drug abuse.  Finally, the VA psychologist noted the 
reports of the veteran and the appellant, averring that the 
veteran did not start to drink until he entered the military 
at age 17.

In light of his review of the record, the March 2004 VA 
psychologist reached the following conclusions.  He noted 
that there was a discrepancy as to when the veteran began to 
drink, and that there are clearly many complexities to this 
veteran's drinking problems, as indicated in the record.  The 
VA psychologist then opined that it was "at least as likely 
as not that factors apart from PTSD started this vet to 
drink.  However, it is also at least as likely as not, given 
the PTSD that this vet experienced (and which has been 
documented and determined to have existed and impacted this 
veteran's life), that the PTSD aggravated his PTSD."  The VA 
psychologist then added that, "given significant PTSD, his 
statements in the record and those of his widow, indicating 
his use of alcohol as a means of "self-medicating" to deal 
with PTSD symptoms, support this assessment."  
The record also includes a March 2004 medical report provided 
by a VA Chief of Pathology and Laboratory Medicine at a 
United States university medical center.  In this report, the 
VA physician noted that he was asked to answer questions 
pertaining to the etiology of the veteran's liver disease, 
and to determine whether it was in any way related to the 
veteran's death.  He stated that he was an expert in liver 
disease.  

In his March 2004 medical report, the VA physician noted that 
the veteran had a long history of liver disease, first 
documented in material dated from 1987.  He noted at the 
time, a diagnosis of cirrhosis by history was attributed to 
alcohol use.  

The March 2004 VA physician also noted that subsequently, in 
1996, VA testing of the veteran revealed the presence of the 
antibody to the hepatitis C virus; he further noted that this 
type of clinical testing was not available prior to 1992, so 
it would not be possible to recognize whether the veteran had 
the virus until after that date.  The VA physician noted that 
VA now recognizes that the hepatitis C virus is a common 
problem in Vietnam-era veterans, with the major risk factors 
for infection being substance abuse, blood transfusions, 
multiple sexual partners, and tattoos.  The VA physician 
noted that the record indicated that the veteran abused drugs 
while in Vietnam and after service, and that he had a number 
of tattoos.  The VA physician stated that there was thus no 
clear indication that the veteran's hepatitis C infection 
occurred during his time of service.  He noted that there was 
no record of acute liver problems documented in the veteran's 
service medical records, and that while many individuals with 
hepatitis C have no history of an acute liver disease (about 
11 percent do), it is impossible to determine from the 
records just when the veteran became infected with the virus.  
The VA physician then opined that, "there is thus no support 
for saying that hepatitis C infection was service connected, 
although it is as likely as not that the infection was 
acquired during his time in the military."

The March 2004 VA physician then stated that hepatitis C is 
currently the most common cause of cirrhosis in the United 
States, and that it is recognized that the combination of 
ethanol (drinking alcohol) and hepatitis C infection 
increases the likelihood of cirrhosis.  He then observed that 
the veteran's later medical records correctly state that the 
veteran's cirrhosis was related to both hepatitis C and 
ethanol abuse.  The VA physician then opined that it was 
impossible to state, unequivocally, which of the two 
(hepatitis C or ethanol abuse) was more important, because 
either can cause cirrhosis by itself; therefore, he concluded 
that it was equally likely that the veteran's cirrhosis was 
due to hepatitis C or to alcohol abuse.  

The March 2004 VA physician also observed that most of the 
veteran's medical problems were directly or indirectly 
related to his liver disease, and that his liver disease was 
considered advanced enough for him to be placed on a waiting 
list for a liver transplant.  Among other conditions, the VA 
physician noted that the veteran had well-documented 
hepatopulmonary syndrome, a decrease in lung function that is 
due to cirrhosis.  He noted that this led to poor baseline 
lung function, and decreased the veteran's ability to survive 
a further insult to the lung.  The VA physician observed that 
while the veteran's death certificate does list pneumonia as 
the cause of death, the physician notes from the veteran's 
last hospitalization do not state that pneumonia was present; 
rather, they state that the veteran had adult respiratory 
distress syndrome, which is a common fatal complication of a 
number of chronic disorders, especially bacterial infections 
affecting the blood stream (sepsis).  The VA physician then 
noted that during his VA hospitalization just prior to his 
final private admission, the veteran was documented to have 
sepsis, and was undergoing treatment for it.  The March 2004 
VA physician therefore concluded that almost all of the 
features that led to the veteran's ultimate death were 
directly or indirectly related to his underlying liver 
disease.    

The Board initially notes that there is no evidence to 
support the existence of any  direct relationship between the 
veteran's service-connected PTSD (his only service-connected 
disability at the time of death) and his death from 
pneumonia.  Accordingly, the claim cannot be granted on that 
basis.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.
The Board further observes that the two above-discussed March 
2004 opinions are the only medical evidence of record 
available to address the issues most pertinent to a 
determination of whether the appellant is still entitled to 
DIC benefits based upon service connection for the cause of 
the veteran's death.  As noted, some aspects of these 
opinions are not the most clear, but the Board finds that 
they are sufficient to grant this claim, under one of two 
theories of entitlement.

First, the Board finds that the March 2004 VA psychiatric 
opinion, in conjunction with other evidence of record, 
affords a sufficient basis to support a finding that the 
veteran's alcohol abuse was related to his PTSD, warranting 
secondary service connection under the law.  See 38 C.F.R. 
§§ 3.102, 3.310(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Although the March 2004 VA psychiatric opinion could 
be more clear, the Board's conclusion is buttressed by 
notations in other medical evidence of record of the 
veteran's attempts to alleviate his PTSD symptomatology with 
alcohol, and is not persuaded by the entirety of the record 
that the veteran was in fact an alcoholic by the time he 
entered the service at age 17.  

Then, because the March 2004 VA physician opined that alcohol 
use (now secondary to service-connected PTSD) equally led to 
chronic cirrhosis/liver disease that caused adult respiratory 
distress syndrome and sepsis that contributed to the 
veteran's death - the Board may award service connection for 
cause of death to the appellant on this basis.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  

Second, in the alternative, the Board may also award service 
connection for cause of death based upon a relationship 
between the veteran's chronic hepatitis C and his fatal 
respiratory process.  The Board observes that the March 2004 
VA physician noted the presence of certain risk factors for 
hepatitis C in the veteran's case, both of tattoos and drug 
abuse in (and for drug abuse, after) service, but 
importantly, the VA physician did not dissociate the 
importance of one risk factor from the other.  Accordingly, 
the Board cannot find that the veteran's drug abuse was the 
cause of his hepatitis C, and that therefore his own willful 
misconduct played a role in the development of a virus that 
eventually contributed to his death.  Instead, the Board must 
find that the veteran's actions were within the line of duty.  
See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  
Therefore, because the March 2004 VA physician indicated that 
it is as least as likely as not that the veteran's later-
diagnosed chronic hepatitis C infection was acquired during 
his time in the military, the Board will find that service 
connection for hepatitis C is warranted here.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.   

Then, because the March 2004 VA physician opined that the 
veteran's now service-connected hepatitis C equally led to 
chronic cirrhosis/liver disease that caused adult respiratory 
distress syndrome and sepsis that contributed to the 
veteran's death - the Board may award service connection for 
cause of death to the appellant on this basis as well.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather stands in equipoise, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death should prevail.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is granted.

The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.

The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



